                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                         8:19CR21

        vs.
                                                                           ORDER
LANAE BIGGS,

                        Defendant.

       This matter is before the court on defendant's Unopposed Motion for Extension of Pretrial
Deadline [27]. For good cause shown, I find that the motion should be granted. The defendant
will be given an approximate 30-day extension of time in which to file pretrial motions. Pretrial
motions shall be filed by May 17, 2019.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion for Extension of Pretrial Deadline [27] is granted.
Pretrial motions shall be filed on or before May 17, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date and May 17, 2019, shall be deemed
excludable time in any computation of time under the requirement of the Speedy Trial Act for the
reason defendant's counsel requires additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).
       Dated this 15th day of April, 2019.

                                                       BY THE COURT:


                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
